Arnold, J.,
delivered the opinion of the court.
Appellee’s mare was killed by appellant’s train within the corporate limits of Kosciusko; and just before she was struck the train was running at a greater rate of speed than six miles an hour, in the corporate limits of the town. Under these circumstances, it is no defense that the speed of the train had been checked to some extent, and that it ivas running at a less rate than six miles an hour at the very moment the collision occurred. N. O., etc., R. R. Co. v. Toulme, 59 Miss. 284.
Appellant is liable for the value of the animal, unless the restriction imposed by §' 1047 of the code on the speed of locomotives and cars passing through towns, cities, and villages is limited to the improved and inhabited portions of such localities, and does not apply to the entire passage through their corporate limits. On the face of the statute no such limitation is suggested.
*461Incorporated towns, cities, and villages are not expressly designated in the statute, but they seem to be implied from the provision that suit may be brought in the name of any town, city, or village in which the statute is violated, to recover the penalty prescribed for such violation. Unless it be assumed that it was the purpose of the lawmakers to confer this right upon a nonentity in law, incapable of suing or being sued, incorporated towns, -cities, and villages must be intended.
, The statute subordinates the advantages of rapid travel and transportation to the public safety and convenience, in communities where property and population are aggregated. The true view is, as said in V. & M. R. R. Co. v. McGowan, 62 Miss. 682, that the statute was passed for the protection of life and property with reference to the known danger to both in cities, towns, and villages from -the rapid motion of locomotives and ears. Unquestionably, protection from such -danger is more reliable and effectual when the speed of cars and locomotives is regulated by legally defined corporate boundaries, than when left to the irregular and varying lines ©f settlement and improvement. If it can be done, the statute must be construed so as to accomplish the object intended by its framers. It is not inconsistent with the terms, and it comports both with the spirit and object of the statute, to ajiply its provisions to organized, incorporated towns, cities, and villages, including the territory embraced in their limits as fixed by law.
It does not appear from the record that the corporate limits of Kosciusko are so large and disproportionate to its population and the wants and necessities of its citizens, as to seriously affect the interests of commerce passing through, it from delays occasioned by observing the requirements of the statute, nor that the running of locomotives and cars therein is regulated, as in the cases cited for appellant in 7th and 19th Am. & Eng. Railroad Cases, merely by an unreasonable city ordinance, and we are of opinion that the objection to the testimony offered to show the character of that part of the town in which the animal was killed was properly sustained,-and that appellant has no cause to complain of the judgment from which it appeals. Affirmed.